Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	This action is in response to application filed on 7/12/202.
	Claims 1, 3-12 & 14-20 have been examined and are pending with this action. 
	The Claim Rejection - 35 USC § 102 has been withdrawn based on amendment filed on 7/12/2022.

Response to Arguments
Applicant’s arguments have been fully considered but are mute based on new grounds of rejections.  

Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3, 9, 17 & 19   are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al (US 2017/0142129)  in view of Dixon et al (US Pub # 2013/0013924).


As per claim 1 , Peng discloses an apparatus comprising: a processor; and a memory on which is stored machine readable instructions that cause the processor  (Peng:  Fig 1: “Computing Device 110”); to: 
determine whether a request is stored in a message queue, the apparatus being inside of a domain and the message queue being outside of the domain (Peng:  Fig 1 & [0018]: “ a computing device in another network sends to a queue client, which is also in the other network, a request to perform operations on a resource in the private network. In response, the queue client may generate a queue message that includes the request and send the queue message to a queue manager in the private network. A queue monitor in the private network may monitor the queue manager and retrieve the queue message when the queue monitor detects the queue message in the queue manager. ”);
based on a determination that a request is stored in the message queue, pull the request from the message queue through a domain boundary (Peng:  Fig 1 & [0018]: “. A queue monitor in the private network may monitor the queue manager and retrieve the queue message when the queue monitor detects the queue message in the queue manager. ”);
forward the pulled request to a server and receive a response (Peng:  Fig 1 & [0018]: “. The queue monitor may then process the queue message and generate a response indicating the status of the request (e.g., request approved or request denied).  The queue monitor sends the response back to the computing device via the queue manager. The queue manager forwards the response to the computing device.”).
and 
forward the response to the message queue through the domain boundary (Peng:  Fig 1 & [0018]: “.The queue monitor sends the response back to the computing device via the queue manager. The queue manager forwards the response to the queue client, which forwards the response to the computing device. ”);
Peng does not explicitly discloses the certificate authority server that is to determine whether a requestor is authorized to receive a signed certificate.
 Dixon however discloses wherein the server is a certificate authority and wherein the response is a signed certificate for a requester of the request (Dixon:  Fig 2 & [0024]: “, the public key or certificate of the sender in the request message may be incorporated into the dynamic reply queue policy and does not need to be provisioned on the responder side prior to receipt of the request message.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Peng in view of Dixon to figure out certificate for request.  One would be motivated to do so because this technique advantageously allows to incorporated into the dynamic reply queue policy (Dixon: [0024]).

Claims 9 & 17 are rejected based on rational provided for claim 1 rejection.

As per claim 3 , Peng disclose the apparatus of claim 2 (Peng:  Fig 1 & [0018]: “. The queue monitor may then process the queue message and generate a response indicating the status of the request (e.g., request approved or request denied).  The queue monitor sends the response back to the computing device via the queue manager. The queue manager forwards the response to the computing device.”), 

Dixon however discloses wherein the response is a signed certificate for the requestor of the request to use to access services provided by a particular website.  (Dixon:  Fig 2 & [0024]: “, the public key or certificate of the sender in the request message may be incorporated into the dynamic reply queue policy and does not need to be provisioned on the responder side prior to receipt of the request message.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Peng in view of Dixon to figure out certificate for request.  One would be motivated to do so because this technique advantageously allows to incorporated into the dynamic reply queue policy (Dixon: [0024]).
Claim 19 is rejected based on rational provided for claim 3 rejection.

	Claims, 4-8, 10-12, 15-16, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al (US 2017/0142129)  in view of Dixon et al (US Pub # 2013/0013924)  in further view of Payne et al (US Pub # 2017/0180269).As per claim 4 , Peng/Payne disclose the apparatus of claim 1  (Peng:  Fig 1 & [0018]: “. The queue monitor may then process the queue message and generate a response indicating the status of the request (e.g., request approved or request denied).  The queue monitor sends the response back to the computing device via the queue manager. The queue manager forwards the response to the computing device.”)., wherein the instructions further cause the processor to: 
Peng doesn’t explicitly teaches the pulling of request from queue.
Payne however discloses based on the determination that the request is stored in the message queue, determine whether the processor is to pull the request from the message queue and based on a determination the processor is to pull the request, pull the request from the message queue (Payne:  Fig 3 & [0027]: “FIG. 3 is a diagram depicting yet another example scheme 300 in which example embodiments of the present disclosure may be implemented. Scheme 300 relates to a subscriber (e.g., subscriber 302) retrieving new messages from publisher data queue 112 and may be implemented by pub/sub service 102. As subscriber 302 attempts to pull new messages from publisher data queue 112, pub/sub service 102 may receive request 120 from subscriber site 118.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Peng in view of Payne to figure out pulling of request message from queue.  One would be motivated to do so because this technique advantageously enhances provisioning publisher-subscriber queues  (Payne: [ABS]).
As per claim 5 , Peng/Payne disclose the apparatus of claim 4  (Peng:  Fig 1 & [0018]: “. The queue monitor may then process the queue message and generate a response indicating the status of the request (e.g., request approved or request denied).  The queue monitor sends the response back to the computing device via the queue manager. The queue manager forwards the response to the computing device.”), wherein the instructions further cause the processor to: determine whether the processor is to pull the request from the message queue based on whether it is the processor's turn in a round-robin scheme to pull the request (Payne:  Fig 3 & [0027]: “FIG. 3 is a diagram depicting yet another example scheme 300 in which example embodiments of the present disclosure may be implemented. Scheme 300 relates to a subscriber (e.g., subscriber 302) retrieving new messages from publisher data queue 112 and may be implemented by pub/sub service 102. As subscriber 302 attempts to pull new messages from publisher data queue 112, pub/sub service 102 may receive request 120 from subscriber site 118.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Peng in view of Payne to figure out pulling of request message from queue.  One would be motivated to do so because this technique advantageously enhances provisioning publisher-subscriber queues  (Payne: [ABS]).
As per claim 6 , Peng/Payne disclose the apparatus of claim 4 (Peng:  Fig 1 & [0018]: “. The queue monitor may then process the queue message and generate a response indicating the status of the request (e.g., request approved or request denied).  The queue monitor sends the response back to the computing device via the queue manager. The queue manager forwards the response to the computing device.”), wherein the instructions further cause the processor to: determine whether the processor is to pull the request from the message queue based on a configurable scheduling scheme to pull the request (Payne:  Fig 3 & 6 & [0027 & 0037]: “FIG. 3 is a diagram depicting yet another example scheme 300 in which example embodiments of the present disclosure may be implemented & Process 600 may include one or more operations, actions, or functions. Although illustrated as discrete blocks, various blocks of process 600 may be divided into additional blocks, combined into fewer blocks, or eliminated, depending on the desired implementation. Process 600 may be implemented by service 102 in implementing schemes 100, 200, 300, and 400 and/or by computing apparatus 500. .”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Peng in view of Payne to figure out pulling of request message from queue.  One would be motivated to do so because this technique advantageously enhances provisioning publisher-subscriber queues  (Payne: [ABS]).
As per claim 7 , Peng/Payne disclose the apparatus of claim 4 (Peng:  Fig 1 & [0018]: “. The queue monitor may then process the queue message and generate a response indicating the status of the request (e.g., request approved or request denied).  The queue monitor sends the response back to the computing device via the queue manager. The queue manager forwards the response to the computing device.”), wherein the apparatus is part of a collection of apparatuses that are to fulfill requests stored in the message queue and to take turns with other apparatuses in the collection of apparatuses in pulling the requests stored in the message queue (Peng:  Fig 1 & [0018]: “. The queue monitor may then process the queue message and generate a response indicating the status of the request (e.g., request approved or request denied). ”);As per claim 8 , Peng/Payne disclose the apparatus of claim 1 (Peng:  Fig 1 & [0018]: “. The queue monitor may then process the queue message and generate a response indicating the status of the request (e.g., request approved or request denied).  The queue monitor sends the response back to the computing device via the queue manager. The queue manager forwards the response to the computing device.”), wherein the instructions further cause the processor to: employ a message listener to check for requests in the message queue at predetermined times (Payne:  Fig 2 & [00206]: “, using access queue 116, pub/sub service 102 may grant subscriber 218 access to publisher A data queue 206 to allow subscriber 218 to perform one or more actions on a published message of publisher A data queue 206. Further, pub/sub service 102 may generate a unique identifier (e.g., zUID) with a timestamp of the published message of publisher A data queue 206. Accordingly, the published message may contain the zUID, the timestamp, and payload of the published message.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Peng in view of Payne to figure out pulling of request message from queue.  One would be motivated to do so because this technique advantageously enhances provisioning publisher-subscriber queues  (Payne: [ABS]).

Claims 10-12, 15-16, 18 & 20 are rejected based on rational provided for claims 4-8 rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122(571)270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449